DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 4/18/2022 has been entered. Claims 1, 6, 8, 11-21 are currently amended.  Claims 2-5, 9-10 have been cancelled.  Claims 1, 6-8, 11-21 are pending with claim 7 withdrawn from consideration.  Claims 1, 6, 8, 11-21 are under examination in this office action.

Response to Arguments
Applicant's argument, beginning at page 8, filed on 4/18/2022, with respect to 103 rejection has been fully considered.  
Applicant made argument that the prior art Nishi does not teach the recited die with recited hardness and thermal conductivity as in the amended claim.  The 103 rejection is withdrawn.  However, the amendment necessitates new ground of rejection set forth in this office action.
The prior art of Kawano in view of Beguinot teaches the claimed die.  The 103 rejection over Kawano in view of Beguinot still applies.
Applicant made argument that the prior art does not disclose or suggest that the nitride particle diameter of 10 µm or less.
In response, products of identical chemical composition can not have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)). See MPEP 2112.01.  It is noted that applicant teaches the nitride is affected by the material composition, e.g., content of V [0038 spec.], N and O [0041 spec.].  Applicant also teaches that the nitride is related to hardness [0062 spec.].  Since the prior art teaches a material of identical composition and hardness as stated in the 103 rejection, the claimed nitride particle size is expected to be present.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 11-17, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “The die according to Claim 1, being applied in a repair-welding of a die…”.  It is not clear how a die can be applied in a repair-welding; and the specification does not disclose this limitation.  The unclearness of the limitation leads the claim scope indefinite.  For the purpose of further examination, this limitation is interpreted as --the welded portion of claim 1, being applied in a repair-welding of a die…--, based on the previous specification. 

Claim 11 recites “The die according to Claim 8, being applied in a repair-welding of a die…”.  It is not clear how a die can be applied in a repair-welding; and the specification does not disclose this limitation.  The unclearness of the limitation leads the claim scope indefinite.  For the purpose of further examination, this limitation is interpreted as --the welded portion of claim 8, being applied in a repair-welding of a die…--, based on the previous specification. 

Claim 12 recites “The die according to Claim 1, wherein, by mass %: 1.82% ≤ Mo ≤ 2.50%”.  It is not clear if this Mo content is for the base material or the welded portion or the whole die.  The specification does not disclose the Mo content of the base material or the whole die.  The unclearness of the limitation leads the claim scope indefinite.  For the purpose of further examination, this limitation is interpreted as --The welded portion to Claim 1, wherein, by mass %: 1.82% ≤ Mo ≤ 2.50%--, based on the previous specification. 

Claim 13 recites “The die according to Claim 8, wherein, by mass %: 1.82% ≤ Mo ≤ 2.50%”.  It is not clear if this Mo content is for the base material or the welded portion or the whole die.  The specification does not disclose the Mo content of the base material or the whole die.  The unclearness of the limitation leads the claim scope indefinite.  For the purpose of further examination, this limitation is interpreted as --The welded portion to Claim 8, wherein, by mass %: 1.82% ≤ Mo ≤ 2.50%--, based on the previous specification.
Claim 14 recites “The die according to Claim 12, wherein, by mass %: 0.0036% ≤ O ≤ 0.0050%”.  It is not clear if this O content is for the base material or the welded portion or the whole die.  The specification does not disclose the O content of the base material or the whole die.  The unclearness of the limitation leads the claim scope indefinite.  For the purpose of further examination, this limitation is interpreted as --The welded portion to Claim 12, wherein, by mass %: 0.0036% ≤ O ≤ 0.0050%--, based on the previous specification.

Claim 15 recites “The die according to Claim 14, wherein, by mass %: 0.0143% ≤ N ≤ 0.020%”.  It is not clear if this N content is for the base material or the welded portion or the whole die.  The specification does not disclose the N content of the base material or the whole die.  The unclearness of the limitation leads the claim scope indefinite.  For the purpose of further examination, this limitation is interpreted as --The welded portion to Claim 14, wherein, by mass %: 0.0143% ≤ N ≤ 0.020%--, based on the previous specification.

Claim 16 recites “The die according to Claim 13, wherein, by mass %: 0.0036% ≤ O ≤ 0.0050%”.  It is not clear if this O content is for the base material or the welded portion or the whole die.  The specification does not disclose the O content of the base material or the whole die.  The unclearness of the limitation leads the claim scope indefinite.  For the purpose of further examination, this limitation is interpreted as --The welded portion to Claim 13, wherein, by mass %: 0.0036% ≤ O ≤ 0.0050%--, based on the previous specification.

Claim 17 recites “The die according to Claim 16, wherein, by mass %: 0.0143% ≤ N ≤ 0.020%”.  It is not clear if this N content is for the base material or the welded portion or the whole die.  The specification does not disclose the N content of the base material or the whole die.  The unclearness of the limitation leads the claim scope indefinite.  For the purpose of further examination, this limitation is interpreted as --The welded portion to Claim 16, wherein, by mass %: 0.0143% ≤ N ≤ 0.020%--, based on the previous specification.

Claim 20 recites “The die according to Claim 1, wherein, by mass %: 0.41% ≤ Cu ≤ 0.50%”.  It is not clear if this Cu content is for the base material or the welded portion or the whole die.  The specification does not disclose the Cu content of the base material or the whole die.  The unclearness of the limitation leads the claim scope indefinite.  For the purpose of further examination, this limitation is interpreted as --The welded portion to Claim 1, wherein, by mass %: 0.41% ≤ Cu ≤ 0.50%--, based on the previous specification.

Claim 21 recites “The die according to Claim 1, wherein, by mass %: 0.50% ≤ Cr ≤ 0.95%”.  It is not clear if this Cr content is for the base material or the welded portion or the whole die.  The specification does not disclose the Cr content of the base material or the whole die.  The unclearness of the limitation leads the claim scope indefinite.  For the purpose of further examination, this limitation is interpreted as --The welded portion to Claim 1, wherein, by mass %: 0.50% ≤ Cr ≤ 0.95%--, based on the previous specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 8, 11-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (US 20070068648 A1), in view of Nishi et al (US 3929428 A) and Kono et al (JP 2016132797).
Regarding claim 1, Hu teaches a method for repairing a worn surface of a steel die-cast die by depositing an amorphous material onto the worn surface with laser beam heating and cooling [0006].  The amorphous material is laser welded and transformed into an amorphous alloy [0020]. Thus, one of ordinary skill would recognize that the die has a welded portion.
Hu teaches that the amorphous layer provides excellent wear-resistance, while maintaining bulk hardness at a level sufficient to provide a tough support structure [0024].  One of ordinary skill would expect the die to have high wear-resistance and high hardness.  Hu does not teach the claimed hardness or thermal conductivity of the die.
In the same field of endeavor, Kono teaches a steel for die molds and parts of die castings [P2L3].  Kono teaches that the steel has hardness of 25 to 55 HRC, and thermal conductivity of 29-42 W/(mK) [P3L13].  It would have been obvious to one of ordinary skill in the art at the time of filing to select a die steel with hardness of 25 to 55 HRC and thermal conductivity of 29-42 W/(mK) in Hu’s die, as they are expressly disclosed as being suitable for the same type of application.  It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). See MPEP 2144.07.  The hardness of 25 to 55 HRC and thermal conductivity of 29-42 W/(mK) of the die material of Hu in view of Kono overlap the claimed hardness of 45 HRC or more and thermal conductivity of 18 W/(mK) or more of the die base material.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).
Hu teaches that the amorphous material is preferably selected to yield an amorphous layer having a relatively high hardness, high wear resistance and high corrosion resistance [0019].  Hu does not teach the composition of the amorphous material.
Nishi teaches machine part having a surface part of a pad-welded metal layer high in the wear-resistance, heat crack-resistance, annealing-resistance and heat-hardness [col. 1 ln. 46-48].  Nishi and Hu are in the same field of endeavor in that they are both aimed at a welded layer with high wear-resistance.  Nishi teaches the welded metal layer having a chemical composition overlapping with the claimed welded portion:
Element
Claim 1
Nishi et al [Table 1]
C
0.18-0.35
0.1-0.5
Si
0.01-0.20
0.1-1.3
Mn
1.30-1.90
0.3-2.0
Cr
0.50-1.50
1.0-5.0
Mo
1.50-2.50
0.5-5.0
V
0.30-1.00
0.5-3.0
N
0-0.020
na
O
0-0.0050
na
Ni
0-0.50
<5.0
Cu
0-0.50
na
Co
0-0.10
<3.0
P
0-0.030
na
S
0-0.050
na
Al
<0.050
na
W
<0.10
<2.0
Nb
<0.10
na
Ta
<0.01
na
Ti
<0.10
na
Zr
<0.01
na
B
<0.01
na
Ca
<0.01
na
Se
<0.03
na
Te
<0.01
na
Bi
<0.01
na
Pb
<0.03
na
Mg
<0.02
na
REM
<0.10
na
Fe and impurities
balance
balance


In addition, there is no evidence that the claimed amounts of Ni, Cu, or Co are critical and produce unexpected effect.  Therefore, the claimed ranges are obvious over Nishi. Finally, all the elements of N, O, Ni, Cu, Co, P, S, Al, W, Nb, Ta, Ti, Zr, B, Ca, Se, Te, Bi, Pb, Mg, REM are inevitable impurities according to the current specification [0039 – 0044 spec.].  Nishi also teaches unavoidable impurities [col.1 ln. 64].  “Mere purity of a product, by itself, does not render the product nonobvious” (MPEP 2144.04 VII); and thus the mere reduction of impurity contents, by itself, is not considered to patentably distinguish over the prior art. Therefore, these elements are obvious over Nishi. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hu in view of Nishi to include the aforementioned composition for the welded layer for the benefit of high wear resistance.  Note that the welded layer of Hu modified by Nishi has a welded layer which overlaps the instantly claimed composition.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).
Nishi teaches the hardness of the welded material is 60-90 by Shore [col.3 ln.45-46], equivalent to 46-65 HRC, overlapping the claimed range of 45 HRC or more and 60 HRC or less.
Nishi is silent about the thermal conductivity of the welded portion.  However, applicant discloses that the thermal conductivity is affected by the concentration of C, Si, Mn, Cr, Mo, Ni, Cu, Co, P, S [0029-0043 spec.].  Since Nishi teaches overlapping amount of the aforementioned elements, the claimed thermal conductivity is expected to be present in Nishi’s product (MPEP 2112.III).
Hu in view of Nishi is silent about the claimed nitride particle in the welded portion having a diameter of 10 µm or less.
However, products of identical chemical composition can not have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)). See MPEP 2112.01.  It is noted that applicant teaches the nitride is affected by the material composition, e.g., content of V [0038 spec.], N and O [0041 spec.].  Applicant also teaches that the nitride is related to hardness [0062 spec.].  Since the prior art teaches a material of identical composition and hardness as stated above, the claimed nitride particle size is expected to be present.

Regarding claim 6, the examiner recognizes that the preamble “being applied in a repair-welding of a die” is purpose or intended use limitation which, upon further consideration, solely depends on the structure of the product.  Therefore, the examiner reasonably considers that this limitation is met by Nishi’s product having the same structure as stated above, absent concrete evidence to the contrary (MPEP 2111.02).  Nonetheless, Nishi teaches the hardness of the welded material is 60-90 by Shore [col.3 ln.45-46], equivalent to 46-65 HRC, overlapping the claimed range of 52 HRC or less.

Regarding claim 8, Hu in view of Kono and Nishi teaches all the claimed limitations as stated in claim 1.

Regarding claim 11, the examiner recognizes that the preamble “being applied in a repair-welding of a die” is purpose or intended use limitation which, upon further consideration, solely depends on the structure of the product.  Therefore, the examiner reasonably considers that this limitation is met by Nishi’s product having the same structure as stated above, absent concrete evidence to the contrary (MPEP 2111.02).  Nonetheless, Nishi teaches the hardness of the welded material is 60-90 by Shore [col.3 ln.45-46], equivalent to 46-65 HRC, overlapping the claimed range of 52 HRC.

Regarding claims 12-13, Nishi teaches 0.5-5.0% of Mo [Table 1], overlapping the claimed 1.82-2.50% of Mo.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).

Regarding claims 14-17, N and O are generally regarded as impurities in metallurgy and are controlled at a low level. Applicant also teaches that the elements of N, O, Ni, Cu, Co, P, S, Al, W, Nb, Ta, Ti, Zr, B, Ca, Se, Te, Bi, Pb, Mg, REM are inevitable impurities [0039 – 0044 spec.].  Nishi also teaches unavoidable impurities (col.1 ln. 64).  “Mere purity of a product, by itself, does not render the product nonobvious” (MPEP 2144.04 VII). Therefore, the claimed N and O amounts are expected in the product of Hu in view of Nishi and Kono.

Regarding claims 18-19, Nishi teaches the welding alloy composition listed in Table 1 as a separate entity from the flux.  Nishi states that “[t]he deposited steel of such composition is obtained by such welding means as automatic welding by using either a welding rod made with any required alloying elements in a core wire or a coating, or a welding wire made by charging a hollow pipe with such powdery mixtures as of ferro-chromium, ferro-vanadium and metallic nickel” [col. 2 ln. 8-31].  The above mentioned welding rod or welding wire has no flux in it.  Therefore, the claimed welding material provided in an alloy form is prima facie obvious over Nishi’s welding rod or wire.

Regarding claim 21, Nishi teaches 1.0-5.0% of Cr [Table 1], which is just outside of the instantly claimed range. However, in the case where the claimed ranges and prior art ranges do not overlap but are close enough that one of ordinary skill in the art would have expected them to have the same properties, a prima facie case of obviousness exists. See MPEP §2144.05.
Applicant discloses that the amount of Cr affects hardness and thermal conductivity of the product [0035-0036 spec.].  Nishi’s product has the same hardness as stated above.  Nishi is silent as to thermal conductivity.  However, applicant discloses that the thermal conductivity is affected by the concentration of C, Si, Mn, Cr, Mo, Ni, Cu, Co, P, S; and the desired thermal conductivity can be obtained with up to 1.5% of Cr [0029-0043 spec.].  Since Nishi teaches overlapping amount of the aforementioned elements, the claimed thermal conductivity is expected to be present in Nishi’s product (MPEP 2112.III).
Therefore, a prima facie case of obviousness exists, since the hardness and thermal conductivity are expected from Nishi’s product even though Nishi teaches a Cr content that does not overlap with but is merely close to the instantly claimed range.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (US 20070068648 A1), in view of Nishi et al (US 3929428 A) and Kono et al (JP 2016132797) as applied to claim 1 above, and further in view of Nako et al (US 20130315777 A1).
Regarding claim 20, Hu in view of Nishi and Kono teaches the repair-welding material for die in claim 1 as stated above.
Nishi does not teach the addition of 0.41%≤Cu≤0.50%.
However, Nako teaches a welding material excellent in hydrogen embrittlement resistance; and the weld metal contains 0-1.0% of Cu [0023].  Nako further teaches that Cu contribute to better strengths of the weld metal [0049]. Note that Nishi is also directed to welding materials [abstract].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Nishi by adding 0-1.0% of Cu for the purpose of better strengths of the weld metal, as taught by Nako [0023]-[0049]. Note that the welding material of Nishi modified by Nako contains 0-1.0% of Cu (Nako [0023]) which overlaps with the instantly claimed limitation of 0.41%≤Cu≤0.50%.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Claims 1, 6, 8, 11-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kawano (US 20150314366 A1), and alternatively in view of Beguinot (US 20050115644 A1).
Regarding claim 1, Kawano teaches a die steel [0001] and a die casting mold [0083 and Fig. 1].  The steel can also be used as a welding material in the form of a rod or wire; and a mold can be repaired by welding using a welding material constituted of the steel for a mold [0186].  Thus, a die comprising the base material and a welded portion is expected to be present.
Kawano teaches that the steel has hardness of 30-57 HRC [0087], overlapping the claimed base material hardness of 45 HRC or more.  Kawano teaches thermal conductivity of 28 W/m/K or higher [0067], falling within the claimed 18 W/(mK) or more.
The steel has a chemical composition overlapping with the current invention, except Mo:
Element
Claim 8
Kawano [0038-0044, 0110, 0107]
C
0.18-0.35
0.25%<C<0.38%
Si
0.01-0.20
0.01%<Si<0.30%
Mn
1.30-1.90
0.92%<Mn<1.80%
Cr
0.50-1.50
0.8%<Cr<2.2%
Mo
1.50-2.50
0.8%<Mo<1.4%
V
0.30-1.00
0.25%<V<0.58%
N
0-0.020
0≤N≤0.05%
O
0-0.0050
0≤O≤0.01%
Ni
0-0.50
 0≤Ni≤0.30% 
Cu
0-0.50
0≤Cu≤0.30% 
Co
0-0.10
0≤Co≤0.10%
P
0-0.030
0≤P≤0.05%
S
0-0.050
0≤S≤0.003%
Al
<0.050
0≤Al≤0.10%
W
<0.10
0≤W≤0.10% 
Nb
<0.10
0≤Nb≤0.004%
Ta
<0.01
0≤Ta≤0.004% 
Ti
<0.10
0≤Ti≤0.004%
Zr
<0.01
0≤Zr≤0.004%
B
<0.01
0≤B≤0.0001% 
Ca
<0.01
0≤Ca≤0.0005% 
Se
<0.03
0≤Se≤0.03%
Te
<0.01
0≤Te≤0.005% 
Bi
<0.01
0≤Bi≤0.01% 
Pb
<0.03
0≤Pb≤0.03% 
Mg
<0.02
0≤Mg≤0.02%
REM
<0.10
 na
Fe and impurities
balance
balance


Kawano teaches 0.8%<Mo<1.4% of Mo [0042], which is just outside of the instantly claimed range. However, in the case where the claimed ranges and prior art ranges do not overlap but are close enough that one of ordinary skill in the art would have expected them to have the same properties, a prima facie case of obviousness exists. See MPEP §2144.05.
Applicant discloses that the amount of Mo affects hardness and thermal conductivity of the product [0035-0036 spec.].  Kawano teaches overlapping hardness as stated in claim 3 rejection below.  Kawano also teaches substantially the same thermal conductivity as stated in claim 2 rejection below.
Therefore, a prima facie case of obviousness exists, since the hardness and thermal conductivity are expected from Kawano’s product even though Kawano teaches a Mo content that does not overlap with but is merely close to the instantly claimed range.
Alternatively, Beguinot teaches a mold making material wherein the Mo mass % may be 1.5-2.1% [Table 1], falling within the claimed range of 1.50-2.50% Mo.  Beguinot further teaches that molybdenum has “a pronounced quenching effect. In addition, they substantially reduce process annealing, and this is desirable when the impressions of the moulds are subjected to surface treatments such as nitriding at temperatures of at least 500 °C.” [0035].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kawano by adding 1.5-2.1% Mo to the welding material of Kawano for the purpose of pronounced quenching effect and reducing process annealing, as taught by Beguinot [0035]. Note that the welding material of Kawano modified by Beguinot comprises 1.5-2.1% of Mo (Beguinot [0035]) which overlaps with the instantly claimed limitation of 1.50-2.50% Mo.
Kawano’s teaches hardness of 30-57 HRC [0087], overlapping the claimed range of 45 HRC or more and 60 HRC or less for the welded portion.
Kawano teaches thermal conductivity at 25°C of 28 W/m/K or higher [0067], and each of the thirteen Examples has a coefficient of thermal conductivity as high as 31 [W/m/K] or higher [0179], overlapping the claimed 30 W/(mK) or more at room temperature.
Kawano is silent about the claimed nitride particle in the welded portion having a diameter of 10 µm or less.
However, products of identical chemical composition can not have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)). See MPEP 2112.01.  It is noted that applicant teaches the nitride is affected by the material composition, e.g., content of V [0038 spec.], N and O [0041 spec.].  Applicant also teaches that the nitride is related to hardness [0062 spec.].  Since the prior art teaches a material of identical composition and hardness as stated above, the claimed nitride particle size is expected to be present.

Regarding claim 6, the examiner recognizes that the preamble “being applied in a repair-welding of a die” is purpose or intended use limitation which, upon further consideration, solely depends on the structure of the product.  Therefore, the examiner reasonably considers that this limitation is met by Kawano’s product having the same structure as stated above, absent concrete evidence to the contrary (MPEP 2111.02).  Nonetheless, Kawano’s teaches hardness of 30-57 HRC [0087], overlapping the claimed 52 HRC or less.

Regarding claim 8, Kawano teaches all the claimed limitations as stated in claim 1.

Regarding claim 11, the examiner recognizes that the preamble “being applied in a repair-welding of a die” is purpose or intended use limitation which, upon further consideration, solely depends on the structure of the product.  Therefore, the examiner reasonably considers that this limitation is met by Kawano’s product having the same structure as stated above, absent concrete evidence to the contrary (MPEP 2111.02).  Nonetheless, Kawano’s teaches hardness of 30-57 HRC [0087], overlapping the claimed range of 45 HRC or more and 60 HRC or less.

Regarding claims 12-13, Kawano and alternatively in view of Beguinot teaches the claimed Mo amount for the same reason as stated in claim 1.

Regarding claims 14-17, Kawano teaches 0≤O≤0.01% and 0≤N≤0.05%, overlapping the claimed 0.0036≤O≤0.0050% and 0.0143≤N≤0.020%.

Regarding claims 18-19, Kawano’s steel for mold has the claimed composition.  Thus, the examiner submits that the entire steel composition is in an alloy form because there is no other material in the steel composition.

Regarding claim 21, Kawano teaches 0.8%<Cr<2.2%, overlapping the claimed 0.50%<Cr<0.95%.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kawano (US 20150314366 A1), and alternatively in view of Beguinot (US 20050115644 A1) as applied to claim 1 above, and further in view of Nako (US 20130315777 A1).
Regarding claim 20, Kawano and alternatively in view of Beguinot teaches the repair-welding material for die in claim 1 as stated above.
Kawano and alternatively in view of Beguinot does not teach the addition of 0.41%≤Cu≤0.50%.
However, Nako teaches a welding material excellent in hydrogen embrittlement resistance; and the weld metal contains 0-1.0% of Cu [0023].  Nako further teaches that Cu contribute to better strengths of the weld metal [0049].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kawano and alternatively in view of Beguinot by adding 0-1.0% of Cu to the welding material of Kawano and alternatively in view of Beguinot for the purpose of better strengths of the weld metal, as taught by Nako [0023]-[0049]. Note that the welding material of Kawano and alternatively in view of Beguinot modified by Nako contains 0-1.0% of Cu (Nako [0023]) which overlaps with the instantly claimed limitation of 0.41%≤Cu≤0.50%.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                             


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762